It is insisted in brief of counsel on rehearing that the trial court was in error in sustaining the state's objection to the statement of the defendant's witness Botts that about *Page 384 
two hours by sun on the day of and before the homicide, defendant came to the field where witness and others were picking peanuts and said he was going hunting to kill a rabbit. This was in no way connected with the homicide and tended to prove nothing connected with the crime charged. Such declarations before the officer are not admissible in favor of accused unless a part of the res gestæ. Ex parte State, 199 Ala. 255, 74 So. 366; Jones v. State,174 Ala. 53, 57 So. 31.
Application overruled.